
	
		I
		111th CONGRESS
		1st Session
		H. R. 3902
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2009
			Mr. Heller introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  first-time homebuyer tax credit and to eliminate the first-time homebuyer
		  requirement and increase the adjusted gross income limitations with respect to
		  such credit, and for other purposes.
	
	
		1.Credit for certain home
			 purchases
			(a)Elimination of
			 first-Time homebuyer requirement
				(1)In
			 generalSubsection (a) of section 36 of the Internal Revenue Code
			 of 1986 is amended by striking who is a first-time homebuyer of a
			 principal residence and inserting who purchases a principal
			 residence.
				(2)Conforming
			 amendments
					(A)Subsection (c) of
			 section 36 of such Code is amended by striking paragraph (1) and by
			 redesignating paragraphs (2), (3), (4), and (5) as paragraphs (1), (2), (3),
			 and (4), respectively.
					(B)Section 36 of such
			 Code is amended by striking First-time homebuyer credit in the heading
			 and inserting Home purchase
			 credit.
					(C)Subparagraph (W)
			 of section 26(b)(2) of such Code is amended by striking homebuyer
			 credit and inserting home purchase credit.
					(3)Clerical
			 amendmentThe table of sections for subpart C of part IV of
			 subchapter A of chapter 1 of such Code is amended by striking the item relating
			 to section 36 and inserting the following new item:
					
						Sec. 36. Home purchase
				credit..
					
				(b)Extension
				(1)In
			 generalSubsection (h) of section 36 of such Code is amended by
			 striking December 1, 2009 and inserting July 1,
			 2010.
				(2)Waiver of
			 recaptureSubparagraph (D) of
			 section 36(f)(4) of such Code is amended—
					(A)by striking
			 December 1, 2009 and inserting July 1, 2010,
			 and
					(B)by inserting
			 and
			 2010 after 2009 in the heading thereof.
					(3)Election to
			 treat purchase in prior yearSubsection (g) of section 36 of such
			 Code is amended—
					(A)by striking
			 December 1, 2009 and inserting January 1, 2010,
			 and
					(B)by adding at the
			 end the following: In the case of a purchase of a principal residence
			 after December 31, 2009, and before July 1, 2010, a taxpayer may elect to treat
			 such purchase as made on December 31, 2009, for purposes of this section (other
			 than subsections (c) and (f)(4)(D))..
					(c)Modification of
			 gross income limitationSubsection (b) of section 36 of such Code
			 is amended—
				(1)by striking
			 $150,000 in paragraph (2)(A)(i)(II) and inserting
			 $300,000, and
				(2)by striking
			 $75,000 in such paragraph (2)(A)(i)(II) and inserting
			 $150,000.
				(d)Waiver of
			 accelerated recapture for members of the Armed ForcesParagraph
			 (4) of section 36(f) of such Code is amended by adding at the end the following
			 new subparagraph:
				
					(E)Relocation of
				members of the Armed ForcesParagraph (2) shall not apply in the
				case of a member of the Armed Forces of the United States on active duty who
				moves pursuant to a military order and incident to a permanent change of
				station.
					.
			(e)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to residences purchased on or after the date of the
			 enactment of this Act.
				(2)ExtensionThe
			 amendments made by subsection (b) shall apply to residences purchased after
			 November 30, 2009.
				
